DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, 14-15, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,808,599 (Bowman). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Bowman claims 1. An embolic coil delivery system comprising: a catheter including a first contact and a second contact (claim 1); an embolic coil including two segments and a link (claim 1); the link including a proximal conductive sleeve, a distal conductive sleeve, 
2. The first contact and second contact are configured to accept current of opposing polarities (claim 2). 
3. The link is positioned between the two segments of the embolic coil (claim 1). 
4. The link includes a heater coil (claim 4). 
5. The degradable portion is a monofilament (claim 1). 
8. The embolic coil delivery system has a user interface, wherein a video or audio cue is produced from the user interface when the first contact and the second contact of the catheter are in electrical communication with the proximal conductive sleeve and the distal conductive sleeve of the link (claim 7). 
9. The embolic coil delivery system has a user interface wherein a button of the user interface, once actuated, initiates a detachment sequence to cause the two segments of the embolic coil to detach from each other (claim 8). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Bowman claims 10. An embolic coil delivery system comprising: a catheter including a first contact and a second contact (claim 1); an embolic coil including two segments and a link (claim 1); the link including a proximal conductive sleeve, a distal conductive sleeve, and a detachable portion between the proximal and the distal conductive sleeves (claim 1); 
11. The embolic coil delivery system has an insulating member positioned between the two segments of the embolic coil (claim 9). 
12. The detachable portion is a monofilament (claim 1). 
14. The first contact and second contact are configured to accept current of opposing polarities (claim 2). 
15. The link is positioned between the two segments of the embolic coil (claim 1). 
18. The link includes a heater coil (claim 4). 
19. The electrical communication with the catheter's first and second contacts and the link's proximal and distal conductive sleeves occurs when the catheter's first and second contacts are aligned with the link's proximal and distal conductive sleeves (claim 1). 
Allowable Subject Matter
Claims 6, 7, 13, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5, 8-12, 14-15, and 18-19 would be allowable if a terminal disclaimer were filed and approved for Bowman. The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, an embolic coil delivery system where the embolic coil includes two segments separated by a link with the link having a proximal conductive sleeve, a distal conductive sleeve, and a degradable or detachable portion between the proximal and the distal conductive sleeves, as recited in claims 1 and 10, respectively.
The examiner points to US 6,077,260 (Wheelock) which teaches an embolic coil delivery system similar to that claimed in this application. However, Wheelock fails to teach at least the limitation as outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771